DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 8, 9, 14 and 18-20 are withdrawn. Claims 1-7, 10-13 and 15-17 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 12, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the controller configured to rotate the reflector by a second angle. However, this angle is not defined. It is unclear what the angle is in relation to. Therefore, claim 12 is indefinite. Claims 13 and 15-17 depend from claim 12 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kites et al. (U.S. PGPUB No. 2010/0260945) in view of Becker et al. (U.S. PGPUB No. 2003/0081430).

I.	Regarding claims 1-7 and 10, Kites teaches a lighting system comprising: a one dimensional array comprising a plurality of LEDs that emit rays at an angle with respect to a center line normal to the emitting surface of the LEDs (Figure 5); and a curved parabolic reflector pivoted at an angle with respect to the optical axis of the light source which collects the emitting rays and generates a multidimensional column of light with substantially uniform intensity at or above the focal plane (Figure 5). Kites fails to teach a plano-convex refractive optic lens where the light source is positioned within a focal length of the refractive optic lens 

II.	Regarding claim 11, Kites in view of Becker teach all the limitations of claim 1, but fail to teach the size of the reflector is based on a radius of curvature of the refractive optic. However, the size of the reflector is a result-effective variable, and will need to be adjusted based on the amount of LEDs and the manner in which the light is reflected from the optic such that all the light rays are optimally reflected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the size of the reflector based on the radius of the refractive optic through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Allowable Subject Matter
3.	Claims 12, 13 and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a system as claimed in claim 12. In particular, the prior art fails to teach or suggest the inclusion of a controller which both detects the size of the curved reflector and then rotates the reflector such that a portion of the column of light is delivered perpendicularly to the second focal plane of the reflector.

Conclusion
	Claims 1-20 are pending. 
Claims 8, 9, 14 and 18-20 are withdrawn. 
Claims 1-7, 10-13 and 15-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
May 21, 2021Primary Examiner, Art Unit 1796